Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudarsan et al. EP 3 288 297.
Claims 1, 8 and 15:
Sudarsan et al. discloses a method, a device (MME; Sudarsan et al.; Fig. 3; [0065]), comprising: one or more processors and a non-transitory computer-readable medium storing instructions (Sudarsan et al.; [0065]), the instructions comprising: one or more instructions that, when executed by one or more processors by a device, cause the one or more processors to: 
identify a plurality of user devices (group of UEs; Sudarsan et al.; Fig. 3; [0022]; column 5, lines 27-47); 
obtain a location (MME will know whether to deliver the message to UE; [0048], when a UE moves across MMEs, where the UE connects to MME [0030]; [0033] and MME covers a geographical area [0034]) and a reachability (Sudarsan et al.; column 5, lines 21-26; lines 54-58; [0023]) of a user device of the plurality of user devices; 
determine, based on the location of the user device, a set of user devices of the plurality of user devices (group based message delivery by MME, where MME covers a specific geographical area; Sudarsan et al.; Fig. 3; [0022]; [0023]; [0034]; [0048]); and 
send, based on the reachability (e.g. eDRX is configured (whether power saving functions are used; Sudarsan et al.; Fig. 3; [0022]; [0023])) of the user device, one (application layer msg; Sudarsan et al.; Fig. 3) or more sets of data segments, of a plurality of data segments, to the set of user devices.
Claims 5, 12 and 19:
Sudarsan et al. discloses send a query (paging message; Sudarsan et al.; Fig. 3; [0022]) concerning the reachability of the user device;
receive information (Service request; Sudarsan et al.; Fig. 3; [0022]) concerning the reachability of the user device; and
wherein the one or more instructions, that cause the one or more processors to determine the reachability and the location of the user device, cause the one or more processors to:
determine the reachability of the user device based on the information (Sudarsan et al.; Fig. 3; [0022]).
Claims 6 and 14:
Sudarsan et al. discloses determine the reachability of the user device by determining one or more of: a reachability status of each user device (Sudarsan et al.; [0022]; [0023]), or a reachability time of each user device.
Claims 7, 13 and 20:
Sudarsan et al. discloses the set of user devices are associated with a base station, determine a communication capability of the base station; determine, based on the communication capability of the base station, an optimal amount of user devices for the base station to communicate with over a period of time; and determine, based on the optimal amount of user devices, the set of user devices (Sudarsan et al.; [0023], where the radio network is eNB; Sudarsan et al.; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan et al. EP 3 288 297 in view of Hong et al. US 2015/0109966.
Sudarsan et al. discloses the claimed invention as to claims 1, 8 and 15 above.
Sudarsan et al. fails to teach regarding claims 2, 9 and 16: receive one or more acknowledgment messages from the set of user devices based on sending the one or more sets of data segments.
However, Hong et al. discloses the above limitations (Hong et al.; Fig. 7; [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide acknowledgment messages from UEs in the system of Sudarsan et al. as suggested by Hong et al. in order to explicate whether the one or more messages are received in the system.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan et al. EP 3 288 297 in view of Li et al. US 2020/0068547.
Sudarsan et al. discloses the claimed invention as to claims 1, 8 and 15 above.
Sudarsan et al. fails to teach regarding claims 3, 10 and 17 receive a data structure, and divide the data structure into the plurality of data segments.
Sudarsan et al. fails to teach regarding claims 4, 11 and 18 determine one or more optimal data segment sizes from a data structure; and divide, based on the one or more optimal data segment sizes, the data structure into the plurality of data segments.
However, Li et al. discloses the above limitations (Li et al.; [0401]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide splitting data by MME as taught by Li et al. in the system taught by Sudarsan et al. in order to provide scheduling flexibility in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416